Citation Nr: 0800550	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pes planus.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1979

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in October 2007.  

The Board notes that a VA Form 21-22 Appointment of Veterans 
Service Organization as Claimant's Representative dated in 
September 2007 was associated with the claims file and 
indicated that the veteran was represented by Disabled 
American Veterans (DAV).  By a statement dated in November 
2007 the veteran revoked DAV's representation and indicated 
that he was representing himself.  38 C.F.R. § 20.607 (2007).

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine with 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
productive of no worse than mild symptoms.




CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for bilateral pes 
planus by way of an August 2005 rating decision.  He appealed 
the non-compensable disability rating assigned for this 
disability.  

The veteran's service medical records (SMRs) include a 
Medical Board Report of Medical Examination dated in July 
1979 which determined that the veteran had moderate to severe 
bilateral pes planus with symptoms which severely restricted 
military duty.  He was noted to be not qualified for 
retention on active duty.  

Associated with the claims file are private treatment reports 
from T. Carter, M.D., R. Mendel, M.D., and D. Goltra of the 
Carolina Musculoskeletal Institute, G. Palmer, D.P.M., and 
medical records from the Social Security Administration (SSA) 
which include treatment records from A. Gupta, M.D., Aiken 
Regional Medical Center, Barnwell County Hospital, Low 
Country Health Care, The Imaging Center of Aiken, Dr. Carter, 
Dr. Goltra, and Dr. Mendel, some of which are duplicative.  
VA outpatient treatment reports dated from September 2004 to 
March 2007 are also of record. 

The treatment records from Carolina Musculoskeletal Institute 
are dated from May 2003 to April 2006 and reveal that the 
veteran was seen for complaints of severe numbness in his 
left foot in April 2006.  Dr. Carter noted that the veteran 
had previously undergone lumbar surgery.  

The VA outpatient treatment reports reveal complaints of 
tingling and burning in his feet in September 2004.  He was 
assessed with dyesthesia of the feet and questionable 
neuropathy.  The records are otherwise negative for any 
reference to a foot disability including bilateral pes 
planus.  

The records from Dr. Palmer consist of a physical examination 
report dated in January 2006.  The veteran reported constant 
numbness, stinging, and pain in his feet.  Dr. Palmer said a 
review of the veteran's systems was unremarkable with the 
exception of his chief complaint of bilateral foot pain.  Dr. 
Palmer diagnosed the veteran with peripheral neuropathy with 
increasing discomfort possibly due to his back problems.  

All other private treatment reports, including those 
submitted by the SSA, are negative for any reference to 
treatment for bilateral pes planus.  

The veteran was afforded a VA feet examination in April 2005.  
The veteran reported pain, numbness, and stinging of both 
feet that extends up the back of his leg to the level of the 
knee.  He said the pain worsened with standing.  He said the 
bottom of his feet occasionally got "red looking."  The 
veteran denied the use of orthotics or special shoes since 
leaving service.  He denied surgery on his feet.  Physical 
examination revealed that the veteran had bilateral pes 
planus deformity.  There were no other foot deformities, 
hammertoe, high arch, or claw foot.  There were no calluses, 
rashes, or skin breakdown.  There was slight hypertrophy of 
the boney prominences of the left medial malleolus when 
compared to the right.  The examiner said that bilaterally 
there was no tenderness to palpation of the joints of the 
feet or toes including the plantar aspect and posterior heel, 
arch, and the site of insertion of the plantar fascia.  The 
examiner also reported that there were no objective signs of 
pain with the bilateral foot examination.  There was mild 
medial deviation in the alignment of the Achilles tendon due 
to pes planus deformity bilaterally.  X-rays of the feet were 
noted to be negative.  The veteran was assessed with 
bilateral pes planus.  His neurological symptoms that 
extended up the veteran's legs were attributed to his lumbar 
spine disability.

The veteran was afforded a VA feet examination in March 2007.  
The veteran reported an intermittent burning pain which 
occurs immediately after any type of weight bearing which is 
relieved within forty-five minutes of sitting or lying down.  
He denied any current treatment and he denied the use of any 
type of assistive devices, corrective shoes, or a history of 
surgery on his feet.  Physical examination of the bilateral 
feet revealed no foot deformities, no hammertoe, no high 
arch, no pes planus, and no clawfoot.  There were no 
calluses, rashes, or skin breakdown on either foot.  There 
was no tenderness to palpation of the joints of either foot 
or the toes including the plantar aspect and posterior heel, 
arch, and the site of insertion of the plantar fascia.  
Rising on the heels and tiptoes did not elicit subjective or 
objective complaints of pain.  The examiner said there was no 
abnormality in the alignment of the Achilles tendon 
bilaterally.  The examiner noted that there was lateral shoe 
wear pattern on the veteran's shoes.  She said the veteran 
was wearing open toe and open back sandals without any type 
of support.  X-rays were noted to be unchanged since the 2005 
VA examination.  The veteran was again assessed with 
bilateral pes planus based on a review of the claims file.  

The veteran testified at a Travel Board hearing in October 
2007.  The veteran testified that he wore out his shoes every 
month to month and a half.  The veteran said that his private 
podiatrist was trying to get him inserts for his shoes.  He 
testified that he got a build-up of calluses and bunions on 
the bottom and sides of his feet and in between his toes.  He 
said when he walks his feet are painful.  He said his feet 
sting and burn up to mid-calf.   

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's claim for a higher evaluation for bilateral pes 
planus is an original claim that was placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable (zero percent) rating is for application when 
there is mild disability relieved by built-up shoe or arch 
support.  A 10 percent rating is for application when there 
is moderate disability evidenced by weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, either 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned noncompensable rating, and the higher, 10 
percent, rating is not warranted.  The Board recognizes that 
the April 2005 VA examiner noted that there was mild medial 
deviation in the alignment of the Achilles tendon due to pes 
planus deformity bilaterally; however, the examiner described 
this as mild and did not indicate that there was inward 
bowing of the tendo achillis.  Furthermore, the March 2007 
examiner reported that there was no abnormality in the 
alignment of the Achilles tendon bilaterally.  At both VA 
examinations the examiners reported that veteran denied the 
use of inserts or corrective shoes.  The veteran testified in 
October 2007 that his doctor was prescribing him inserts for 
his shoes; however, the other objective evidence of record 
does not establish that the veteran's symptoms were any more 
than mild.  At both VA examinations the examiners noted that 
there were no calluses, rashes, or skin breakdown on either 
foot and no tenderness to palpation of the joints of either 
foot or the toes including the plantar aspect and posterior 
heel, arch, and the site of insertion of the plantar fascia.  
As noted, a 10 percent rating requires moderate disability 
evidenced by weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  To the contrary, as noted, 
the examiner's specified that there was no evidence of 
moderate disability or tenderness to palpation of the joints 
of either foot.  

In sum, the Board finds that the preponderance of the 
evidence indicates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned noncompensable rating, and that an increased rating 
is therefore not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable rating for the veteran's service-
connected bilateral pes planus.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected bilateral pes planus has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding these two issues, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate claims of service connection in 
March 2005 letter.  The veteran appealed the rating assigned 
for his bilateral pes planus.  The RO sent the veteran a 
letter and informed him of the status of his claim in July 
2005.  The veteran was informed of the criteria for a higher 
rating for his pes planus in a January 2006 statement of the 
case (SOC).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award an effective 
date in a March 2006 letter from the RO.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO 
obtained VA treatment reports, private treatment records, and 
medical records from the Social Security Administration.  The 
veteran was afforded several VA examinations during the 
pendency of his appeal.  The veteran testified at a Travel 
Board hearing.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim for a 
higher rating.  The Board is not aware of any such evidence.


ORDER

Entitlement to an initial compensable rating for bilateral 
pes planus is denied.  

REMAND

After a thorough review of the claims file the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine with 
radiculopathy can be reached.  

The veteran originally filed a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine with radiculopathy in September 2004.  The RO 
denied the claim on a direct theory of entitlement to service 
connection by way of the August 2005 rating decision and in a 
January 2006 statement of the case and in a supplemental 
statement of the case dated in July 2006.  The veteran was 
afforded a VA examination in March 2007 at which time he was 
diagnosed with degenerative joint disease (DJD) of the lumbar 
spine.  The examiner noted that the veteran's service medical 
records were negative for any reference to a lumbar spine 
disability and the claims file documented that the veteran's 
back pain originated in 2001, twenty-two years after the 
veteran separated from service.  The examiner opined that it 
was unlikely that the veteran's DJD was a result of his 
active duty service.  The RO continued the denial of the 
veteran's claim on a direct basis in an April 2007 
supplemental statement of the case.  However, at the October 
2007 Travel Board hearing the veteran said his private 
doctors told him that his service-connected bilateral pes 
planus may have caused his back disability.  As such, the 
veteran advanced a theory of entitlement to service 
connection on a secondary basis at that time.  

In Schroeder v. West, the Federal Circuit concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability.  212 F.3d 1265, 1269 (Fed. 
Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999).  The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e. two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection ... did not file two separate 
claims" but rather one claim.  Id.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court held that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  Consequently, a remand is necessary in order for 
the agency of original jurisdiction to adjudicate the 
veteran's claim under both a direct and secondary theory of 
entitlement.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Board notes that 
the provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment 
sets a standard by which a claim of service connection based 
on aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  The Court has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995); 38 C.F.R. § 3.310.  The Board notes that the 
veteran was sent several VCAA letters pertaining to direct 
service connection.  Such letters did not, however, inform 
the veteran of the requirements of secondary service 
connection as the secondary theory of entitlement was 
advanced after the veteran's claim was certified to the 
Board.  Given the aforementioned due process deficiency, the 
Board will remand the veteran's claim to ensure compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.

The veteran submitted a statement from Dr. Carter dated in 
October 2007 in which Dr. Carter opined that the veteran has 
degenerative disc disease of the lumbar spine and that his 
flatfoot deformity and gait abnormality would cause an 
aggravation of the back condition.  It does not appear that 
Dr. Carter reviewed the claims file nor did he provide a 
rationale for his opinion.  In order to properly evaluate the 
veteran's claim a medical opinion with a complete rationale 
should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2005) are fully 
complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2007).  The 
veteran should be specifically told 
of what is required to substantiate 
a secondary service connection 
claim.  He should also be told of 
the information or evidence he 
should submit and of the information 
or evidence that VA will obtain with 
respect to his claim of secondary 
service connection.  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.

2.  After completion of the above 
action, arrange for a review of the 
medical records which are contained 
in the veteran's claims folder.  If 
possible, the review should be 
accomplished by the examiner who 
performed the March 2007 VA 
examination.  If the same examiner 
is not available an examiner with 
similar expertise should conduct the 
review.  

In either instance, the examiner 
should provide an opinion as to 
whether there is a 50 percent or 
greater probability (as likely as 
not) that hat any current low back 
disability was caused or chronically 
worsened by his service-connected 
bilateral pes planus.  If 
chronically worsened, the examiner 
must specify what measurable 
increase in disability is 
attributable to service-connected 
bilateral pes planus.  The examiner 
should reconcile any conclusions 
with findings made in the October 
2007 report from Dr. Carter.  A 
discussion of the facts and the 
medical principles involved will be 
of considerable assistance to the 
Board.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should 
specifically refer to 38 C.F.R. 
§ 3.310 and an analysis of this 
regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


